Case 3:20-cv-00005-S-BT Document 20 Filed 09/03/20 Pagel1of1 PagelD 59

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

DEUTSCHE BANK NATIONAL TRUST
COMPANY, AS TRUSTEE FOR

LONG BEACH MORTGAGE LOAN
TRUST 2005-WL1,

Plaintiff,
Vv.

BILLY RAY FRIEND and DINA
FRIEND,

Defendants.

 

No, 3:20-cv-00005-S-BT

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND

RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The Court has under consideration the Findings, Conclusions, and

Recommendation of United States Magistrate Judge Rebecca Rutherford dated

August 10, 2020 [ECF No. 15]. No objections were filed. The Court has reviewed

the Findings, Conclusions, and Recommendation for plain error. Finding none,

the Court accepts the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge. Defendants’ Rule 12(b)(1) Motion to Dismiss [ECF

No. 7] is DENIED.
SO ORDERED.

SIGNED September 3 , 2020.

(6 _

 

UNITED STATES DISTRICT JUDGE

 
